NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0932-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MIGUEL A. ORTIZ, a/k/a
MACE ORTIZ, MICHAEL
A. ORTIZ, MIQUEL ORTIZ
and MIQUEL A. ORTIZ,

     Defendant-Appellant.
________________________

                   Submitted February 28, 2022 – Decided August 17, 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No.
                   10-06-0497.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Nicole Handy, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Miguel A. Ortiz appeals from an April 6, 2019 order denying

his petition for post-conviction relief (PCR) following an evidentiary hearing.

The PCR judge entered the order and issued a written decision rejecting a litany

of issues raised by defendant pro se and through assigned PCR counsel. On

appeal, defendant limits his contentions to two of those points, contending:

                                    POINT I

            AS DEFENDANT PRESENTED SUFFICIENT
            EXCULPATORY EVIDENCE TO CALL INTO
            QUESTION THE VERDICT AS TO COUNT FOUR,
            THE PCR COURT ERRED WHEN IT DENIED HIS
            PETITION FOR A NEW TRIAL.

                                   POINT II

            AS DEFENDANT HAS SHOWN THAT HAD HIS
            ATTORNEY CALLED A REPRESENTATIVE FROM
            GEICO INSURANCE COMPANY TO TESTIFY AT
            TRIAL AND THERE WAS A REASONABLE
            PROBABILITY THAT THE RESULT WOULD
            HAVE BEEN DIFFERENT, THE PCR COURT
            ERRED    WHEN   IT  DENIED  HIS    PCR
            APPLICATION.

Because the reasons expressed in the PCR judge's written opinion are supported

by sufficient credible evidence in the record, we affirm.




                                                                          A-0932-20
                                       2
                                           I.

      In 2010, a Burlington County jury convicted defendant of multiple

second- and third-degree burglaries, attempted burglaries, and related

conspiracy and theft offenses, for his part in a string of residential burglaries

that took place in eight municipalities over four months in 2009. Defendant was

sentenced to an aggregate twenty-year prison term with a ten-year parole

disqualifier. The sentence was imposed consecutively to the sentence defendant

was serving on an unrelated Bergen County conviction. We upheld defendant's

convictions and sentence on direct appeal.1 State v. Ortiz, No. A-6008-12 (App.

Div. Mar. 10, 2016) (slip op. at 3).

      The circumstances leading to defendant's arrest and convictions are

detailed in our prior decision. Id. at 1-7. Pertinent to this appeal, the thirty-one-

count indictment also charged defendant's five accomplices, "including his wife,

Beth Mitchell, and Arquimide Pierantony, who pled guilty and was one of the

State's principal witnesses at trial." 2        Id. at 3.   Referencing Pierantony's

testimony, we summarized the burglary ring's modus operandi as follows:


1
  We remanded solely for the trial court to determine defendant's jail credits.
Ortiz, slip op. at 23.
2
   The trial judge denied defendant's severance motions; the co-defendants'
charges were resolved by guilty pleas.
                                                                              A-0932-20
                                           3
                   Defendant and one or more of his co-defendants
            would meet and search the online phone directory for
            Burlington County residents with Asian-Indian
            surnames. The group targeted these addresses based on
            their belief that people of Asian-Indian descent
            possessed higher quality jewelry. They would call
            several homes until they identified five to ten
            residences at which no one answered. The group would
            enter the address into MapQuest to get a "live view" of
            the surrounding area in order "to know [the site's] in-
            and-out points . . . so if something bad happened, [they]
            would know where to run to." MapQuest also allowed
            them to "zoom in" on the houses to see if the windows
            were alarmed and to identify the best point of entry.

                   Once the targets were selected, a group of three
            or four members of the ring would drive to the targeted
            homes, deciding the roles each would play when they
            arrived. As they drove, one of the co-defendants would
            continuously call to confirm that no one was home. If
            someone answered the phone, the group would move on
            to the next target. During the planning and execution,
            the group called the residences and communicated with
            each other using cell phones with walkie-talkie
            capabilities.

            [Id. at 3-4.]

      Pierantony detailed "the specific burglaries and attempted burglaries

charged in the indictment." Id. at 5. With regard to the August 17, 2009

Burlington Township burglary, which is relevant to the contentions raised in

point II, Pierantony testified he and defendant drove to the home in Mitchell's

Mitsubishi Eclipse, while two other accomplices drove in a separate car. On


                                                                         A-0932-20
                                       4
cross-examination however, Pierantony acknowledged the Mitsubishi was

involved in a motor vehicle accident in Staten Island, and on August 14, 2009,

it was towed to Browns Mills. After viewing photographs of the damaged car,

Pierantony conceded the fender was "dented in bad"; the trunk was so damaged

it could not be opened; and "the right quarter panel actually [was] touching the

floor." Nonetheless, he claimed the car was drivable. He told the jury the car

depicted in the photographs was in the same condition as it was during

commission of the August 17, 2009 burglary.

      As we stated in our prior opinion, however, "portions of Pierantony's

testimony" were corroborated by lay witnesses and the investigation undertaken

by police. Ibid. For example:

                  By checking the caller identification feature at
            the phones in the burglarized homes, police discovered
            repeated phone calls made from certain phone numbers.
            They also learned that a red Santa Fe was registered to
            defendant's wife, and E-Z Pass records demonstrated
            that the vehicle exited and entered the New Jersey
            Turnpike near one of the homes on the date it was
            burglarized.

            [Ibid.]

Police also gathered evidence obtained through communications data warrants,

and physical surveillance. Ibid. A search of Mitchell's office revealed "a



                                                                          A-0932-20
                                       5
telephone book with pages torn out corresponding to the surnames of several

burglary victims." Id. at 6-7.

      The State called twenty-eight witnesses at trial, including the burglary

victims and detectives assigned to the case. Defendant did not testify but called

three police witnesses.      At the conclusion of all evidence, the following

stipulation was read to the jury:

                   On August 14, 2009, Beth Mitchell's 2003
             Mitsubishi Eclipse, New Jersey registration MEB-EST
             was involved in a motor vehicle crash on the Bayonne
             Bridge near Staten Island Junction, New Jersey.

                   Ms. Mitchell's insurance company, GEICO
             Insurance Company for insurance purposes designated
             the vehicle to be totaled.

      After the Supreme Court denied certification, 229 N.J. 16 (2017),

defendant filed a timely pro se PCR petition. Assigned counsel thereafter filed

a supplemental submission. Following oral argument, the PCR judge, who was

not the trial judge, granted defendant's request for an evidentiary hearing,

primarily limited in scope to whether defendant's retained trial counsel was

ineffective by failing to call certain alibi witnesses at trial.

      During the one-day January 9, 2020 evidentiary hearing, defendant

testified and presented the testimony of his sister, Rosa Fuentes, regarding his

whereabouts on May 29, 2009, when a Moorestown burglary was committed;

                                                                           A-0932-20
                                          6
and Curtis Edwards, an automobile damage supervisor employed by GEICO,

regarding the condition of Mitchell's Mitsubishi Eclipse at the time of the

August 17, 2009 Burlington Township burglary. The State called defendant's

trial attorney, Kevin Watkins, as its sole witness.

      According to Fuentes, defendant was living with her in Brooklyn in 2009,

while he made renovations and repairs to her home. She claimed somewhere

between 3:30 p.m. and 4:30 p.m., on May 29, 2009, defendant left her home,

stating he was meeting his friend, "Ike,"3 at a cell phone store in Jersey City.

Acknowledging "2009 was a long time ago," Fuentes remembered the day

because after defendant was arrested "he called [her] and he told [her], 'Do you

remember that day I was at your house and Ike called me?'" Fuentes told

defendant she recalled the day, "and he sa[id, 'T]his is what's going on, I'm

getting arrested for this.'"

      Fuentes testified she spoke with Watkins about "what happened."

Watkins said he would meet her in Brooklyn, and that he would call her as a

witness at trial, but he did neither. Fuentes claimed she was not aware the trial

had taken place until her brother was convicted.



3
  Defendant later testified to the same account, but referenced his friend's name
as Pierantony.
                                                                           A-0932-20
                                        7
      On cross-examination, Fuentes acknowledged she did not follow up with

Watkins. She also claimed defendant had begun work at her home "[i]n the

morning" on May 29. When the prosecutor asked: "So, would it surprise you

to know that on May 29, 2009, between the hours of 11:43 a.m. and 12:44 p.m.,

that there were sixteen Sprint direct-connect calls from your brother's phone

routed through a Sprint cell tower located less than two miles from [the

Moorestown burglary]," Fuentes responded, "That's impossible."

      Edwards' testimony was brief. He stated a 2003 Mitsubishi Eclipse owned

by Mitchell was towed from the scene of an accident on August 14, 2009 to

"Lamon Auto Body in Mount Holly." GEICO deemed the car a "total loss,"

which meant "the amount of the damage [wa]s more than the actual cash value."

According to Edwards, the car was not returned to the owner after the August

14, 2009 accident date. Edwards confirmed his "answers would have been the

same" had he testified at trial.

      Defendant testified about Watkins' failure to call Fuentes, Edwards, and

the cell phone store employee, Jorge L. Castoire,4 as trial witnesses.       For


4
   Defendant referred to Castoire as "Cristori." Castoire did not testify at the
PCR hearing. His name is referenced in a police report which was marked for
identification but not moved into evidence at the hearing. The report was
attached to defendant's PCR brief and is included in the appendix on appeal.


                                                                          A-0932-20
                                       8
example, defendant contended Castoire was present when he arrived at the cell

phone store after 6:00 p.m. on May 29, 2009. He said Castoire "could have

testified that [defendant] had no money" because he saw "what [defendant] was

driving" and "what [he] was wearing." According to defendant, Watkins said

"there's no need to call him because . . . he's a witness for the prosecutor and

that he[ would] cross-examine him." Defendant told the PCR judge Castoire

was not called by the State at trial.

      Defendant also generally criticized Watkins' representation at, and

preparation for, trial.    Defendant claimed he made it clear he wanted the

witnesses or his wife to testify to his alibi and the condition of the car, but

"[Watkins] never called any of them."

      Admitted to the bar in 1986, Watkins testified about his general

recollection of the defendant's case. Watkins believed "it was a difficult case"

but "[he] thought [he] could beat it." His initial strategy was "to get [the multi-

count indictment] severed." Watkins could not recall specific details about

defendant's contentions.

      Watkin did not recall whether he ever spoke with Fuentes. Nor did he

remember whether defendant asked him to call Castoire. The police report,

which stated defendant came to the shop with two men sometime after 6:45 p.m.,


                                                                             A-0932-20
                                        9
when one of the men called the shop, did not refresh his recollection. After

reviewing the police report, Watkins noted it was "incomplete." The report

ended midsentence and did not reflect the author's name.

      As for the allegation he did not timely subpoena the GEICO representative

for trial, Watkins suggested there were "some things within those GEICO

records, which may not have reflected very well on [defendant]." He believed

"the purpose of the stipulation may have been to establish that the car could not

have been used [in the August 17, 2009 burglary]."

      In his written decision denying PCR, the judge briefly referenced Fuentes'

testimony, concluding "her credibility would have been an issue at trial."

Regarding Edwards' testimony, the PCR judge noted: "The jury was aware of

the condition of the Eclipse," having been shown a photograph of the car and

heard the stipulation. The judge further found although "Pierantony testified

that the Eclipse had been used in the August [17,] 2009 burglary," the jury

nonetheless convicted defendant. The PCR judge concluded defendant failed to

"rebut[] the presumption that [his] trial counsel's decision not to call certain

witnesses was a reasonable strategic choice based on his assessment of the facts

and circumstances of the case." This appeal followed.




                                                                           A-0932-20
                                      10
                                       II.

      Our review where the court has conducted an evidentiary hearing on a

defendant's PCR petition "is necessarily deferential to [the] PCR court's factual

findings based on its review of live witness testimony." State v. Nash, 212 N.J.

518, 540 (2013). Where an evidentiary hearing has been held, we should not

disturb "'the PCR court's findings that are supported by sufficient credible

evidence in the record.'" State v. Pierre, 223 N.J. 560, 576 (2015) (quoting Nash,

212 N.J. at 540). We review any legal conclusions of the PCR court de novo.

Nash, 212 N.J. at 540-41.

      In seeking post-conviction relief, a defendant must prove counsel was

ineffective by a preponderance of the evidence. State v. Gaitan, 209 N.J. 339,

350 (2012).    Initially, a defendant must prove counsel's performance was

deficient by demonstrating counsel's handling of the matter "fell below an

objective standard of reasonableness" and "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment." Strickland v. Washington, 466 U.S. 668, 687-88 (1984);

State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland two-part test in

New Jersey).      Secondly, a defendant must prove counsel's "deficient

performance prejudiced the defense." Strickland, 466 U.S. at 687. Prejudice is


                                                                            A-0932-20
                                       11
established by showing a "reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been dif ferent."

Id. at 694. Thus, to warrant reversal of the challenged conviction, the defendant

must establish counsel's performance was deficient and the defendant suffered

prejudice. Id. at 687; Fritz, 105 N.J. at 52.

      When reviewing claims of ineffectiveness, courts apply a strong

presumption that defense counsel "rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment."

Strickland, 466 U.S. at 690; see also State v. Arthur, 184 N.J. 307, 318-19

(2005). "[C]omplaints 'merely of matters of trial strategy' will not serve to

ground a constitutional claim of inadequacy . . . ." Fritz, 105 N.J. at 54 (quoting

State v. Williams, 39 N.J. 471, 489 (1963)); see also State v. Echols, 199 N.J.

344, 357-59 (2009).     "As a general rule, strategic miscalculations or trial

mistakes are insufficient to warrant reversal 'except in those rare instances where

they are of such magnitude as to thwart the fundamental guarantee of [a] fair

trial.'" State v. Castagna, 187 N.J. 293, 314-15 (2006) (alteration in original)

(quoting State v. Buonadonna, 122 N.J. 22, 42 (1991)).

      "Determining which witnesses to call to the stand is one of the most

difficult strategic decisions that any trial attorney must confront." Arthur, 184


                                                                             A-0932-20
                                       12
N.J. at 320. The decision is generally informed by the testimony expected to

be elicited; the possibility of impeachment, both by prior inconsistencies or

conflicting testimony by other witnesses; and the witness's general credibility.

Id. at 320-21. We must accord substantial deference to trial counsel's decisions

on which – if any – witnesses to present, which is overcome only if a defendant

shows a strategic decision was based upon a lack of trial preparation. Id. at 323.

When a defendant claims his trial attorney failed to call certain witnesses, we

ultimately consider "whether there is a reasonable probability that, but for the

attorney's failure to call the witness, the result would have been differen t – that

is, there would have been reasonable doubt about the defendant's guilt." State

v. L.A., 433 N.J. Super. 1, 15-16 (App. Div. 2013); see also State v. Bey, 161

N.J. 233, 261-64 (1999) (declining to find ineffective assistance of counsel

where the proffered testimony was "largely cumulative of evidence revealed by

other . . . witnesses" and the "testimony would not have affected the jury's

deliberations").

      "The quality of counsel's performance cannot be fairly assessed by

focusing on a handful of issues while ignoring the totality of counsel's

performance in the context of the State's evidence of [the] defendant's guilt."

Castagna, 187 N.J. at 314; see also State v. Marshall, 123 N.J. 1, 165 (1991).


                                                                              A-0932-20
                                        13
"'[A]n otherwise valid conviction will not be overturned merely because t he

defendant is dissatisfied with his or her counsel's exercise of judgment during

the trial.'" State v. Allegro, 193 N.J. 352, 367 (2008) (quoting Castagna, 187

N.J. at 314).

      Having reviewed the record, in view of defendant's contentions and the

applicable legal principles, we are satisfied defendant has not demonstrated his

trial attorney's failure to call Fuentes, Castoire, and Edwards as witnesses would

have changed the outcome at trial. In essence, none of the witnesses could refute

the State's forensic evidence, including cell phone and E-Z Pass data.

      Had Fuentes testified at trial, her assertion that defendant was working in

her home until at least 3:30 p.m., would have been controverted by cell phone

evidence that placed defendant in the vicinity of the Moorestown burglary

shortly after noon on the day of the burglary.       Testimony about Castoire's

encounter with defendant later in the day would have been inconsequential.

      Although Watkins' testimony was marked by lapses in memory, his

unrefuted testimony about his failure to call a GEICO representative revealed

portions of the insurance company's records may not have benefited defendant.

In any event, Watkins extensively cross-examined Pierantony – and spent

considerable time in summation – highlighting the holes in his story. Watkins


                                                                            A-0932-20
                                       14
emphasized the condition of the car, as referenced by the photographs depicting

the vehicle, the towing records, and the stipulation between the parties.

Moreover, as the State argues, the cell phone evidence adduced at trial

demonstrated, on the day of the Burlington Township burglary, three calls were

made from defendant's cell phone within a fifteen-minute timespan.          Six

additional calls from defendant's phone were routed through a cell tower less

than a mile from the residence.

      In sum, the State's evidence adduced at trial as to all counts, including

those pertaining to the burglaries at issue in this appeal, was substantial.

Viewing trial counsel's performance in view of the State's evidence, see

Castagna, 187 N.J. at 314, we accept the PCR judge's determination that

defendant failed to prove both prongs of the Strickland standard. We therefore

discern no reason to disturb the judge's findings, which are fully supported by

the record and are entitled to our deference. Nash, 212 N.J. at 540.

      Affirmed.




                                                                         A-0932-20
                                      15